EXHIBIT 99.1 FOR IMMEDIATE RELEASE Contacts: Ray Davis Ron Farnsworth President/CEO EVP/Chief Financial Officer Umpqua Holdings Corporation Umpqua Holdings Corporation 503-727-4101 503-727-4108 raydavis@umpquabank.com ronfarnsworth@umpquabank.com UMPQUA HOLDINGS REPORTS FIRST QUARTER 2012 RESULTS First quarter 2012 operating earnings (1) of $0.23 per diluted share, a 92% increase over same period prior year Non-covered, non-performing assets decreased 32% year-over-year to 1.05% of total assets First quarter 2012 non-covered provision for loan losses decreased 52% from prior quarter to $3.2 million Record first quarter 2012 mortgage banking revenue of $13.1 million, up 39% from prior quarter Non-covered loans and leases grew $53 million, or 1%, over prior quarter First quarter 2012 net interest margin at 4.08%, core net interest margin (1) at 4.00% PORTLAND, Ore. – April
